Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A (Figures 2A-2C): A weight support
Species B (Figures 3A-5C): A weight support capable of accepting spherical weights
Species 1 (Figure 6A-6F): bar wrap with magnets
Species 2(Figure 7A-7G): bar wrap with hook and loop fasteners
Species 3 (Figure 8A-8F): bar wrap with multiple interlocking tabs
Species 4 (Figure 9A-9D): bar wrap with patches of hook and loop fasteners

 The species are independent or distinct because each species discloses different structural and functional limitations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. Currently, no claims are directed to Species 1-4.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/Megan Anderson/             Primary Examiner, Art Unit 3784